Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Orin Del Vecchio on August 12, 2022.

The application has been amended as follows: 


1. (amended) A method of enhancing personal contact information display on a mobile device, the method comprising:
downloading a mobile application program, from at least one third party server, having a software code configured to integrate with an operating system of the mobile device;
integrating [[a]] the software code with an operating system for the mobile device, the software code configured to interact with a voice message module, a phone module, an Internet module, and a personal contact information module of the operating system, the voice message module operative to connect with a voice messaging service to retrieve and play back voice messages;
configuring at least one parameter of the software code for augmenting personal contact information by a first-user;
receiving, at a first user device, personal profile information which includes one or more parameters of personal contact information and information to be excluded from display;
transmitting the personal contact information of the first-user contained in a first user profile to the at least one third party server for access by at least one second-user;
detecting, at the mobile device, user interface interaction with the voice message module by the second user to retrieve a voice message from the first user;
visually-displaying in the voice message module, during playback of the voice message, a counter value and the personal contact information of the first-user from the first user profile as retrieved from the third party server, on the mobile device of the at least one second-user when at the least one second-user retrieves the voice message from the first-user via the voice message module, 
incrementing the counter value to indicate the number of times the first user’s personal information has been requested from the at least one third party server and displayed; 

wherein the personal contact information of the first user is displayed where the first user and first user contact information are not previously known to the second user or in the personal contact information module of the operating system.

14. cancelled 

21. (amended) The method of use of claim 1 further comprising:


double-tapping a profile picture of the first-user to display a history of voice messages left by the first-user, the display of history of voice messages being individually-selectable for listening by the at least one second user; and
selecting a user-interface to listen to a most recent voice message left by the first-user.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the combination of features which includes downloading an application, allowing users to hide/input personal details, retrieving in real time while accessing the voice message, a picture of the user (along with displayed personal information) who left the voice message. and incrementing the counter showing how many times the second user’s information has been used (displayed) by the voice messaging service. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652. The examiner can normally be reached Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646